Name: 83/503/EEC: Council Decision of 4 October 1983 on the provisional application of the Agreement between the European Economic Community and the Government of the Democratic Republic of SÃ £o TomÃ © and Principe on fishing off SÃ £o TomÃ © and Principe
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-10-14

 Avis juridique important|31983D050383/503/EEC: Council Decision of 4 October 1983 on the provisional application of the Agreement between the European Economic Community and the Government of the Democratic Republic of SÃ £o TomÃ © and Principe on fishing off SÃ £o TomÃ © and Principe Official Journal L 282 , 14/10/1983 P. 0052 Spanish special edition: Chapter 04 Volume 2 P. 0156 Portuguese special edition Chapter 04 Volume 2 P. 0156 *****COUNCIL DECISION of 4 October 1983 on the provisional application of the Agreement between the European Economic Community and the Government of the Democratic Republic of SÃ £o TomÃ © and Principe on fishing off SÃ £o TomÃ © and Principe (83/503/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission, Whereas the Community and SÃ £o TomÃ © and Principe have carried out negotiations to conclude an Agreement on fishing off SÃ £o TomÃ © and Principe; Whereas, following these negotiations, the Agreement between the European Economic Community and the Government of the Democratic Republic of SÃ £o TomÃ © and Principe on fishing off SÃ £o TomÃ © and Principe, the Annex and the Protocol forming an integral part of the Agreement and the exchange of letters provisionally applying the Agreement were initialled on 31 August 1983; Whereas under this Agreement and the texts relating thereto the Government of the Democratic Republic of SÃ £o TomÃ © and Principe authorizes Community fishermen to fish off SÃ £o TomÃ © and Principe; Whereas the year for fishing off SÃ £o TomÃ © and Principe is currently in operation and the interests of Community fishermen render imperative, in the absence of any alternative sufficient fishing prospects, that they have access to these waters; whereas it is therefore vital that the Agreement be applied at the earliest opportunity; Whereas for that reason the provisional application of the Agreement should be approved, subject to a definitive Decision being taken on the basis of Article 43 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and the Government of the Democratic Republic of SÃ £o TomÃ © and Principe on fishing off SÃ £o TomÃ © and Principe and the Protocol which forms an integral part thereof shall be provisionally applied. The text of the Agreement and the texts of the Protocol and of the exchange of letters provisionally applying the Agreement are attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement and the exchange of letters provisionally applying the Agreement. Done at Luxembourg, 4 October 1983. For the Council The President C. SIMITIS